Citation Nr: 1242202	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a respiratory disorder, to include as a qualifying chronic disability associated with Persian Gulf service under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a bilateral foot disorder.   


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1994, including service in the Southwest Asia Theater of Operations.  It was noted that he had three months and thirteen days of prior active service, but no specific dates were given.  It appears from review of the file that this may have been from March 1987 to June 1987.  He has reported that he had additional service in the Army National Guard prior to his active duty beginning in October 1988, but it is unclear when his additional service in this capacity began since his exact dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay in deciding these claims, a remand is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, concerning the Veteran's claim for a bilateral foot disorder, he alleges that he suffered from bilateral heel fractures while he was in the National Guard in 1987, prior to his period of active duty in 1988.  He also alleges that he suffers from arthritis of the right foot.  See his Statement in Support of his Claim, dated March 12, 2009.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Arthritis is considered to be a degenerative or chronic condition, per se; once diagnosed, it never resolves.  Therefore, it will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

The Court, however, has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his prior period of active duty) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

The Appellant in this case is a "Veteran" based on his active duty service in the Army from October 1988 to April 1994.  Therefore, he is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  But to the extent his claim for service connection for a bilateral foot disorder is instead predicated on his additional service in the Reserves, the dates of such service must be confirmed.

The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (38 C.F.R. § 3.203 prohibits VA from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces).  Thus, the evidence must show that any currently diagnosed bilateral heel disorder, asthma, and an undiagnosed lung disorder are the result of an injury during a confirmed period of ACDUTRA or INACDUTRA, if they occurred prior to his 1988 period of active duty.  Therefore, the Board finds that additional development is required to attempt to determine the exact dates of any such service. 

In addition, a remand is required in order to afford the Veteran additional VA examinations to determine whether the Veteran's current disorders are related to his military service.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

First, concerning the bilateral foot disorder, the Veteran was diagnosed with bilateral heel fracture according to the October 2012 VA examiner.  The examiner, however, also indicated the right heel fracture occurred in 1985, and 1987 for the left heel, so prior to the Veteran's period of active duty.  The Veteran states he received x-ray confirmation of his right heel stress fracture while stationed at Fort Benning, Georgia, in 1985.  He also states he suffered from a left heel fracture in 1987 as a result of running and jumping during boot camp.  The Veteran's September 1988 enlistment examination notes his reported history of bilateral heel fracture in 1987 while in the National Guard.  Thereafter, during his active duty period, he also received treatment plantar fasciitis in 1989 and also had several complaints concerning his ankles.  

Following his separation from service, the Veteran's private treatment records indicate the Veteran "shattered" his right heel in March 2006 and received surgery shortly thereafter.  The Board notes that the Veteran has undergone a VA compensation examination in October 2012.  Because the full circumstances of any ACDUTRA or INACDUTRA (and any associated injuries) had not been developed as of the date of this examination, the Board finds that it was not a fully informed examination, and another one is warranted.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

Concerning the Veteran's claims of entitlement to asthma and an undiagnosed lung condition, he is also alleging that he was initially diagnosed with asthma during his reservist duty and placed on an inhaler.  The Veteran's private treatment records indicate that he was initially diagnosed with asthma in December 2004.  Additionally, in December 2004, the Veteran presented to the emergency room with an upper respiratory infection, the cause of which could not be found.  The May 2008 Gulf War Guidelines VA examination, which includes a respiratory examination, also provided a diagnosis of asthma, with an associated diagnosis of "undiagnosed lung condition," with symptoms of sob-wheezing.  Yet the examiner inexplicably went on to state that all symptoms and abnormal findings had been determined to be a part of a known clinical diagnosis.  The May 2008 examiner also indicated the date of onset for the undiagnosed lung condition was 1993-1994; however, it is unclear whether this was the examiner's medical opinion or if instead the examiner was simply recounting the history presented by the Veteran.  There were no opinions as to the etiology of either the Veteran's asthma or undiagnosed lung condition provided by the May 2008 VA examiner.  

Thereafter, in October 2012, the Veteran again underwent a VA examination, which provided diagnoses of asthma and an undiagnosed lung condition.  The Veteran stated that he breathed in fumes from a burning oil well daily for two months while participating in the Gulf War.  He stated when he left the region, his breathing improved but did not return to normal.  The examiner also reported the Veteran's 2004 diagnosis of asthma, 10 years following his separation from service.  The Veteran's service treatment records note he was exposed to carbon monoxide one time during service.  

In rendering an opinion as to the etiology of these respiratory disorders, the examiner stated the claimed condition was less likely as not incurred in or caused by the Veteran's military service.  By way of rationale, the examiner determined that the medical literature revealed large exposure to carbon monoxide can cause death due to its effects on the nervous system, or smaller amounts can cause other neurobehavioral symptoms.  However, the literature does not indicate it can cause asthma.  The examiner instead noted that asthma risk increased with weight.  Therefore, the examiner concluded that as he was unable to find any documentation of chronic lung symptoms following the Veteran's military service, it is less likely that the Veteran's current lung disorder has any relationship to his military service.  

The Board notes, however, that the examiner's opinion does not also include a discussion of whether the asthma and undiagnosed lung conditions are related to the Veteran's active military service, to include whether they were incurred during a period of ACDUTRA or INACDUTRA, and if not, whether either disorder clearly and unmistakably existed prior to the period of service from October 1988 to April 1994 and clearly and unmistakably was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  See again Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Therefore, the claims file currently contains medical and lay evidence of current disorders and an in-service incurrence of this disorder, and lay evidence of an indication that the disorders are related to in-service events.  The Board finds that a remand is necessary to determine whether these disorders are related to the Veteran's active military service, to include whether they were incurred during a period of ACDUTRA or INACDUTRA, and if not, whether such disorders clearly and unmistakably existed prior to the period of service from October 1988 to April 1994 and clearly and unmistakably was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on these determinative issues.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the dates of all periods in which the Veteran served on ACDUTRA and/or INACDUTRA prior to his active duty service (which began in October 1988) from all appropriate sources.  Also request any service medical records for the purpose of determining whether the Veteran suffered from bilateral heel fractures, asthma, or any other respiratory disorder during ACDUTRA or INACDUTRA.  

2.  Obtain and associate any additional VA treatment and private treatment records concerning these disorders.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record and notice to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).  Concerning any private treatment records not currently associated with the claims file, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  After obtaining the above records, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine whether any current disorders-bilateral heel fracture, asthma, and an undiagnosed lung condition-are related to active military service.  The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report. 

Does the Veteran have residuals or bilateral heel fractures, asthma, and an undiagnosed lung disorder?

If so, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral heel fracture and asthma or other respiratory disorder are etiologically related to any event during ACDUTRA and/or INACDUTRA service? 

If the above opinion is negative, the VA examiner is requested to specifically address the following:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service (October 1988 to April 1994) with a pre-existing bilateral heel disorder, asthma, or other respiratory disorder? 

(b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that any pre-existing disorders WERE NOT aggravated beyond the natural progress of the disorder by his active military service (October 1988 to April 1994)? 

(c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service (October 1988 to April 1994) with pre-existing bilateral heel fractures, asthma, or lung disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that any of these current disorders are etiologically related to any event during such service? 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



